Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Office action is in response to communication filed on February 09, 2021.  Claims 1-21 are currently pending and have been allowed.  



Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for allowance
As per the independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Rakah et al., (US 2018/0209803), Hyde et al., (US 2015/0091507), and Alonso-Mora et al., (2018/00224866).
	Rakah provides ridesharing dispatch system includes a communications interface configured to receive ride requests, each ride request including a starting point and a desired destination, and to receive from a mobile communications device associated with a ridesharing vehicle, a current location of the ridesharing vehicle.  The system also includes at least one processor configured to send the ridesharing vehicle to pick up the plurality of users, determine based on a known passenger capacity of the ridesharing vehicle, a capacity status of the ridesharing vehicle.  If the capacity status is below a capacity threshold, the processor directs the ridesharing vehicle along a first route, and if the capacity 
	Hyde discusses projected user itinerary and/or route planning Itinerary planning can also include route planning, travel objectives, daily commuter schedule and routes, planned versus actual vehicle routes, various planned and actual tasks and errands associated with vehicle or other device use.
Alonso-Mora discusses allowing several passengers with independent trips to share a vehicle and allows such passenger-loaded vehicles to pick additional passengers as the vehicles (with passengers on-board) progress through their routes.  Based upon historical data, a probability distribution over future demand may be computed.  Then, samples from the learned probability distribution are incorporated into any-time optimal method for vehicle routing and passenger assignment to take into account the predicted future demand.  The benefits and trade-offs of this predictive approach are shown in an experimental evaluation with over three million rides extracted from a dataset of taxi trips in New York City.  The method and system described herein produces routes and assignments that, in expectation, reduce the travel and waiting times for passengers, with respect to a purely reactive approach.  Besides the mobility on demand application, the method described herein is general and could also be applied to other multi-task multivehicle assignment and routing problems.

	However, the combination of Rakah, Hyde, and Alonso-Mora fails to teach or suggest the limitations of the independent claims which recite scheduling of early riders (ERs) and late riders (LRs), wherein the LRs are unknown at a time the ERs are scheduled, to vehicles including commuter vehicles (CV) in a multi-modal transportation network (MTN), comprising: a processor connected to an interface and a memory, stored in the memory is MTN data and ER itinerary requests, and instructions that, when executed by the processor, cause the processor to perform acts comprising including: forecasting a finite set of scenarios, each scenario comprising including a possible set of forecast LRs 

Regarding the §101 rejection presented in the previous Office action, Examiner finds Applicant’s remarks and discussion on pages 13-19 (Applicant’s Remarks submitted 02/09/2021) convincing and hence the §101 rejection is removed.  Examiner appreciates the very well-articulated and thoroughly explained reasoning.   Examiner agrees with the Applicant that “the claims are tied to a practical application.”  Examiner also points to figures 2A-3B and 7-12 (visualizing Applicant’s discussion) of Applicant’s drawings which show that Applicant’s claims as a whole is not an abstract idea.

As per the dependent claims, these claims depend on the allowed independent claims and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims, and incorporated herein.



Some of the prior art (see PTO-892 in previous Office action) made of record and not relied upon is considered pertinent to applicant's disclosure:
Kumar et al., (US 2020/0182637):  Discusses implementing multi-modal transport transform generalized transport objectives for a segment of a journey from an origin to destination (e.g., as specified by a traveler or shipper) into generalized and specific transport requests to various sources/providers of transport services (e.g. operators, platforms and marketplaces) across different modes of transport.  In one example, generalized and specific itineraries received from various sources/providers of transport services are managed to meet objectives, and are requested iteratively over time, up to the day of transport, to seek improvements toward meeting transport objectives.  In another example, real-time monitoring of different legs of a journey across a transport segment leverages flexibility and addresses changeability options.  In other aspects, the flexibility afforded by generalized transport requests and generalized itineraries allows providers of transport services to significantly improve matching of capacity to demand for the transport Services.
Ben-Yitschak et al., (US 2010/0305984):
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683